DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are pending under this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,186,052. Although the claims at issue are not identical, they are not patentably distinct from each other because they can read on to each other, see the following mapping table.

Application No. 16/335,056 (Instant Application)
U.S. Patent No. 10,186,052 B1
21. A method, comprising:





performing, at a device, a first decoding of an encoded image, the first decoding generating a first decoded image and associated direct current (DC) and alternating current (AC) coefficients, the DC and AC coefficients generated for each encoded block of a plurality of encoded blocks of the encoded image, and the first decoded image decoded based on the DC coefficients; and









performing, at the device, a second decoding of the first decoded image and generating a second decoded image, the second decoding 


receiving an encoded image at a device, the encoded image being a baseline encoded image including a plurality of encoded blocks;  

performing, at the device, a first decoding of the encoded image, the first decoding generating a first decoded image and associated direct current (DC) and alternating current (AC) coefficients, the DC and AC coefficients generated for each encoded block of the plurality of encoded blocks, and the first decoded image decoded based on the DC coefficients;  

storing the first decoded image and the associated DC and AC coefficients in a memory at the device;  

processing, by an application on the device, the first decoded image for displaying using the application;  

performing, at the device, a second decoding of the first decoded image and generating a second decoded image, the second decoding 

processing, by the application at the device, the second decoded image for displaying using the application.


receiving the encoded image, wherein the encoded image is a baseline encoded image including the plurality of encoded blocks; and

storing the first decoded image and the associated DC and AC coefficients in a memory at the device.
1.  A method, comprising: 


receiving an encoded image at a device, the encoded image being a baseline encoded image including a plurality of encoded blocks;

storing the first decoded image and the associated DC and AC coefficients in a memory at the device;    
23. The method of claim 21, wherein a first resolution of the first decoded image is lower 


3.  The method of claim 1, wherein the first decoded image is a low-resolution image and the second decoded image is a high-resolution image, and wherein the low-resolution image is one eighth resolution of the high-resolution image.
25. The method of claim 21, wherein the generating of the first decoded image includes performing color conversion from YCbCr to RGB by a graphics processing unit (GPU) of the device and the generating of the second decoded image includes performing the color conversion from YCbCr to RGB by the GPU of the device.
4.  The method of claim 1, wherein the generating of the first decoded image includes performing color conversion from YCbCr to RGB by a graphics processing unit (GPU) of the device and the generating of the second decoded image includes performing the color conversion from YCbCr to RGB by the GPU of the device.
26. The method of claim 21, further comprising:

processing of the first and second decoded images by an application on the device, and wherein the first and second decoding are 



wherein the processing of the first and second decoded images are performed by an application on the device, and wherein the 

5.  The method of claim 1, wherein the application is a web browser application.
28. The method of claim 21, wherein the condition includes:

identifying whether the device is a mobile device, and determining, in response to identifying that the device is a mobile device, whether

the device is operating at a battery power level above a threshold power level, and

skipping the second decoding in response to the determining that the mobile device is not operating at a battery power level above the threshold power level.
7.  The method of claim 1, wherein the condition includes: 

identifying whether the device is a mobile device; and 

determining, in response to identifying that the device is a mobile device, whether the device is operating at a battery power level above a threshold power level, and 

skipping the second decoding in response to the determining that the mobile device is not operating at a battery power level above the threshold power level.


skipping the second decoding in response to determining that the first decoded image is scaled down for displaying at the device.
8.  The method of claim 1, wherein the condition includes determining whether the first decoded image is not scaled down for displaying at a device, and 

skipping the second decoding in response to determining that the first decoded image is scaled down for displaying at the device.
30. The method of claim 21, wherein the condition includes determining whether a user of the device has navigated away from the first decoded image prior to initiation of the second decoding, and

skipping the second decoding in response to the determining that the user navigated away from the first decoded image prior to the initiation of the second decoding.
9.  The method of claim 1, wherein the condition includes determining whether a user of the device has not navigated away from the first decoded image prior to initiation of the second decoding, and 

skipping the second decoding in response to the determining that the user navigated away from the first decoded image prior to the initiation of the second decoding.
31. An image decoder, comprising: 

a processor; and 






perform, at a device, a first decoding of an encoded image, the first decoding generating a first decoded image and associated direct current (DC) and alternating current (AC) coefficients, the DC and AC coefficients generated for each encoded block of a plurality of encoded blocks of the encoded image, and the first decoded image decoded based on the DC coefficients; and 







perform, at the device, a second decoding of the first decoded image and generating a second decoded image, the second decoding based on the DC and AC coefficients, the second decoding being performed when a condition is satisfied and while the processing of at least a portion of the first decoded image 1s in progress


a processor;  and 



receive an encoded image, the encoded image being a baseline encoded image including a plurality of encoded blocks;  

perform a first decoding of the encoded image, the first decoding generating a first decoded image and associated direct current (DC) and alternating current (AC) coefficients, the DC and AC coefficients generated for each encoded block of the plurality of encoded blocks, and the first decoded image decoded based on the DC coefficients;  

store the first decoded image and the associated DC and AC coefficients in a memory;  

process, by an application, the first decoded image for displaying using the application;  

perform a second decoding of the first decoded image and generating a second decoded image, the second decoding based on the DC and AC coefficients that are stored in the memory, the second decoding being performed when a condition is satisfied, and while the processing of at least a portion of the first decoded image is in progress; and 

process by the application the second decoded image for displaying by the application.


receive the encoded image, wherein the encoded image is a baseline encoded image including the plurality of encoded blocks; and 





receive an encoded image, the encoded image being a baseline encoded image including a plurality of encoded blocks;  





12.  The decoder of claim 11, wherein the first decoded image is a low-resolution image and the second decoded image is a high-resolution image.
34. The image decoder of claim 33, wherein first resolution is one-eighth the second resolution.
13.  The decoder of claim 11, wherein the first decoded image is a low-resolution image and the second decoded image is a high-resolution image, and wherein the low-resolution image is one eighth resolution of the high-resolution image.
35. The image decoder of claim 31, wherein the processor is configured to: process the first and second decoded images by an application on the device, and wherein the first and second decoding are performed by a first thread and a second thread, respectively, both threads being associated with the application.
15.  The decoder of claim 11, wherein the processor is configured to process the first and second decoded images by an application on the device, and wherein the first and second decoding are performed by a first thread and a second thread, respectively, both threads associated with the application.


identifying whether the device is a mobile device, and 

determining, in response to identifying that the device is a mobile device,

whether the device is operating at a battery power level above a threshold power level, and wherein the processor is configured to:

skip the second decoding in response to the determining that the mobile device is not operating at a battery power level above the threshold power level.
    16.  The decoder of claim 11, wherein the condition includes: 

identifying whether the device is a mobile device;  and 

determining, in response to identifying that the device is a mobile device, 

whether the device is operating at a battery power level above a threshold power level, and the processor is further configured to: 

skip the second decoding in response to the determining that the mobile device is not operating at a battery power level above the threshold power level.
37. The image decoder of claim 31, wherein the condition includes determining whether the first decoded image is scaled down for displaying at the device, and wherein the processor is configured to:

skip the second decoding in response to determining that the first decoded image is scaled down for displaying at the device.


skip the second decoding in response to determining that the first image is scaled down for displaying at the device.


skip the second decoding in response to the determining that the user navigated away from the first decoded image prior to the initiation of the second decoding.
18.  The decoder of claim 11, wherein the condition includes determining whether a user of the device has not navigated away from the first decoded image prior to initiation of the second decoding, and the processor is further configured to: 

skip the second decoding in response to the determining that the user navigated away from the first decoded image prior to the initiation of the second decoding.
39. A non-transitory computer-readable storage medium having stored thereon computer executable program code which, when executed on a computer system, causes the computer system to perform a method, comprising:





performing, at a device, a first decoding of an encoded image, the first decoding generating a first decoded image and associated direct current (DC) and alternating current (AC) coefficients, the DC and AC coefficients generated for each encoded block of a plurality of encoded blocks of the encoded image, and the first decoded image decoded based on the DC coefficients; and














performing, at the device, a first decoding of the encoded image, the first decoding generating a first decoded image and associated direct current (DC) and alternating current (AC) coefficients, the DC and AC coefficients generated for each encoded block of the plurality of encoded blocks, and the first decoded image decoded based on the DC coefficients;  

storing the first decoded image and the associated DC and AC coefficients in a memory at the device;  

processing, by an application on the device, the first decoded image for displaying using the application;  



processing, by the application at the device, the second decoded image for displaying by the application.






performing, at a device, a first decoding of an encoded image, the first decoding generating a first decoded image and associated direct 









performing, at the device, a second decoding of the first decoded image and generating a second decoded image, the second decoding based on the DC and AC coefficients.


receiving an encoded image at a device, the encoded image being a baseline encoded image including a plurality of encoded blocks;  

performing, at the device, a first decoding of the encoded image, the first decoding generating a first decoded image and 

storing the first decoded image and the associated DC and AC coefficients in a memory at the device;  

processing, by an application on the device, the first decoded image for displaying using the application;  

performing, at the device, a second decoding of the first decoded image and generating a second decoded image, the second decoding based on the DC and AC coefficients that are stored in the memory, the second decoding being performed when a condition is satisfied, and while the processing of at least 

processing, by the application at the device, the second decoded image for displaying using the application.




Claim 21 of the instant application is drawn to a method, comprising: performing, at a device, a first decoding of an encoded image, the first decoding generating a first decoded image and associated direct current (DC) and alternating current (AC) coefficients, the DC and AC coefficients generated for each encoded block of a plurality of encoded blocks of the encoded image, and the first decoded image decoded based on the DC coefficients; and performing, at the device, a second decoding of the first decoded image and generating a second decoded image, the second decoding based on the DC and AC coefficients, the second decoding being performed when a condition is satisfied and while the processing of at least a portion of the first decoded image is in progress.
While the exact wordings of claim 1 of the ‘052 patent may not be the same as that of claim 21 of the instant application, but there is no significant difference in scope between the claim 21 of the instant application and the claim 1 of the patent ‘052. Therefore, Claim 21 of the instant application cannot be considered patentably distinct over claim 1 of the ‘052 patent.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuno (US 20060164438 A1), Sarett, etc. (US 20170171554 A1), and Zhao, etc. (US 9326000 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GORDON G LIU/Primary Examiner, Art Unit 2612